Citation Nr: 0947340	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-38 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The appellant does not have qualifying service with the 
United States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2009 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that the appellant 
did not have qualifying military service to be eligible for 
VA benefits including entitlement to one-time payment from 
the Filipino Veterans Equity Compensation Fund.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The service department verified that the appellant did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military 
service for the purpose of eligibility for VA benefits, 
including the one-time payment from the Filipino Veterans 
Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2009); American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 
C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain 
Philippine veterans to be paid from the "Filipino Veterans 
Equity Compensation Fund."  American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 
17, 2009).  Payments for eligible persons will be either in 
the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which 
the person would have been eligible to receive based on laws 
in effect as of the day before the date of the enactment of 
this Act."  

Section 1002 addresses Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East 
During World War II.  Section 1002 (c)(1) provides that the 
Secretary may make a payment from the compensation fund to an 
eligible person who, during the one-year period beginning on 
the date of the enactment of this Act, submits to the 
Secretary a claim for benefits under this section.  The 
application for the claim shall contain such information and 
evidence as the Secretary may require.  Section 1002 (c)(2) 
provides that if an eligible person who has filed a claim for 
benefits under this section dies before payment is made under 
this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible 
person.  

Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (B) in the Philippine Scouts under section 
14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 
Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  

In January 2004 and March 2004, the National Personnel 
Records Center (NPRC) reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  The Certifications from the Office of Adjutant 
General and Affidavits for Philippine Army personnel 
submitted by the appellant fail to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as they 
are not official documents of the appropriate United States 
service department, but rather documents from the Philippine 
government.  As such, those documents may not be accepted by 
the Board as verification of service for the purpose of 
determining eligibility for VA benefits including the one-
time payment from the Filipino Veterans Equity Compensation 
Fund.

The appellant also has submitted documentation from the 
United States Department of State and United States 
Department of Justice, Immigration and Naturalization 
Service, in addition to a copy of his passport, which 
demonstrate that he is a United States citizen and also 
documents his name change.  These documents, however, do not 
establish qualifying service for purposes of legal 
entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for 
the applicant, who believes there is a reason to dispute the 
report of the service department or the content of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Recognition of service by the Philippine Government, 
although sufficient for entitlement to benefits from that 
Government, is not sufficient for benefits administered by 
VA.  This Department is bound to follow the certifications by 
the service departments with jurisdiction over United States 
military records.

Based upon the record in this case, the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The appellant may not, 
therefore, be considered a veteran for the purpose of 
establishing entitlement to VA benefits including the one-
time payment from the Filipino Veterans Equity Compensation 
Fund.

VA's duties to assist and notify have been considered in this 
case. However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Because qualifying service and how it may be 
established are outlined in statute and regulation, and 
because service department certifications of service are 
binding on VA, the Board's review is limited to interpreting 
the pertinent law and regulations.


ORDER

Legal entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


